Title: To Thomas Jefferson from Michael Megear, 23 May 1823
From: Megear, Michael
To: Jefferson, Thomas


Worthy Friend}
Wilmington
5 Mo 23C. 1823
I have taken the liberty of presenting the with a Book the title of which is Paul & Amecus, being a Religious controversy, accationed by an attack made on the Society of Friends, by a Presbitarian Clergyman, wherein he has attempted to strip the society of even the name of Christians, which was answered by a friend, & our Doctrines defended against his charges, which are before a deserning Publick to Judge how far he has succeeded, Our chief offence has been that the society would not join in with the Wild Schemes of the Clergy in contributing their Mony for modern Crusading—I thought the Book would atleast afford the some amusement, as well as to make the acquainted with our Doctrines, particularly on this subject of the Trinity as generally held by the society of friends, Especially as the has not escaped the Inquisitorial Spirit of the Clergy on the same subject—I think without want of Charity, that the moving object with the great body of the Clergy in establishing the Various Societies for converting the Heathens (as they call them, &c, is too much for their own agrandizement: whereby they may effect an Influence over the people so as to bring about schemes for grasping power, which I ardently pray may be frustated, and regret much that Congress ever adopted the practice of having Chaplins to attend their their sessions, for it has given them at least a Hope, that some day they might mount into power. which if it ever comes, it will be a Dark day for Happy America—I am with sincere regard thy friend,Michael MegearN.B. I should like to be informed if the Book reaches  the Well—